Citation Nr: 1737300	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  00-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 1999 for the award of service connection for headaches.

2.  Entitlement to an effective date earlier than August 1, 2010, for the award of a total disability rating based on individual unemployability (TDIU). 

3. Entitlement to an effective date earlier than August 1, 2010, for the award of Dependents' Educational Assistance (DEA) benefits).

4.  Entitlement to an initial compensable rating for headaches prior to December 27, 2012.

(The issue of eligibility for payment of attorney fees from past-due benefits resulting from a February 9, 2006 Board decision is the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1995 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013 and December 2014, the Board remanded the claims for further development.

The record contains a statement of the case (SOC) issued in July 2017 on claims for entitlement to specially adapted housing and a special home adaptation.  The Veteran has not yet perfected an appeal of these claims.  Thus, these issues are not currently on appeal and will not be addressed by the Board.

The electronic filing system contains documents pertinent to the appeal that were associated with the record since RO's last readjudication of the claims.  As for the claims for earlier effective dates, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  As for the claim for a higher rating for headaches prior to December 27, 2012, the documents consist of a single page documenting hospitalization for substance abuse and documents from the Veteran's vocational rehabilitation folder, which are not pertinent to the claim.  There is no risk of prejudice to the Veteran from proceeding without a waiver with regard to the claim for a higher rating for headaches prior to December 27, 2012. 



FINDINGS OF FACT

1.  In September 1995, the Veteran separated from service; a claim for service connection for headaches was not received within one year of date of discharge. 

2.  On June 30, 1999, VA received the Veteran's original claim of service connection for headaches.

3.  In an October 2011 rating decision, the subject of this appeal, the RO awarded service connection for headaches, effective June 30, 1999.

4.  There were no informal or formal claims, or written intent to file a claim for service connection for headaches dated prior to the June 30, 1999 claim.

5.  In a March 2009 rating decision, the RO denied entitlement to a TDIU; the Veteran did not appeal that decision or submit new and material evidence within one year.

6.  On August 2, 2010, the Veteran filed a VA Form 21-8940, Application for Increased Compensation based on Unemployability.

7.  In an October 2011 rating decision, the RO granted a TDIU, effective from August 1, 2010, the date of discharge from a psychiatric hospitalization.

8.  The Veteran was in receipt of a temporary total rating from May 17, 2010 to July 31, 2010.  
9.  There were no informal or formal claims, or written intent to file a claim for a TDIU dated after the March 2009 denial and prior to the August 2, 2010 claim, and it was not factually ascertainable between August 2, 2009 (one year prior to the claim) and May 17, 2010 (the date on which the matter of a TDIU became moot due to the schedular 100 percent rating) that the Veteran was unable to secure or follow substantially gainful employment due to service-connected disabilities.

10.  Prior to August 1, 2010, the Veteran did not have total disability that was permanent in nature.

11.  Prior to December 27, 2012, the Veteran's headaches were not manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to June 30, 1999 for the grant of service connection for headaches have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The criteria for an effective date earlier than August 1, 2010, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date earlier than August 1, 2010 for DEA benefits under Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3501 , 3510 (West 2014); 38 C.F.R. § 3.807 (2016).

4.  Prior to December 27, 2012, the criteria for the assignment of an initial compensable rating for headaches were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Date Requests 

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (r).  Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here.  38 C.F.R. § 3.157 (b). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim. See Hurd v. West, 13 Vet. App. 449 (2000).  Under 38 U.S.C.A. § 5110 (a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Thus, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As this appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.



      Earlier Effective Date for Service Connection for Headaches

The Veteran seeks an effective date earlier than June 30, 1999, for the grant of service connection for headaches.  It appears he seeks an effective date of 1996 when he first filed a claim for a disability (manic depressive disorder) as he was experiencing headaches and receiving treatment for them at that time.

The Veteran separated from service in September 1995.  A claim for service connection for headaches was not received within one year of date of discharge.  Rather, in October 1996 he submitted a VA Form 21-526 for manic depressive disorder.  Correspondence to and from VA was received in the following months and years, but none makes any mention of headaches.

On June 30, 1999, VA received an informal claim for service connection for headaches.  In an October 2001 rating decision, the claim was denied.  The Veteran appealed the RO's October 2001 rating decision, and in February 2006 the Board remanded the claim for further development.  In an October 2011 rating decision, the RO awarded service connection for headaches, effective on June 30, 1999.  The appellant perfected a timely appeal of the effective date assigned in the October 2011 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Because the current effective date of service connection was based upon the date his June 30, 1999 claim was received, the question before the Board is whether there are any earlier claims upon which an earlier effective date of service connection may be granted.  On close review of the record, however, the Board can point to no communication prior to the June 30, 1999 claim that could be interpreted as an informal claim for service connection for headaches.  The Veteran's notice of disagreement for manic depressive disorder was also construed as an informal claim for Gulf War syndrome as the Veteran stated, "I am suffering from Persian Gulf illnesses," however, no mention of headaches was made.  It was not until his June 30, 1999 letter that the Veteran stated his intent to file a claim for service connection for headaches.  Thus, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's June 30, 1999 claim for service connection.  
The exact date on which entitlement arose need not be ascertained in order to conclude that the June 30, 1999, date selected by the RO is the earliest possible effective date here.  The reason for this is that, to the extent that entitlement arose prior to June 30, 1999, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after June 30, 1999 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  

There is simply no legal entitlement to an earlier effective date for the award of service connection for the Veteran's headaches.  As such, the claim must be denied. 

      Earlier Effective Date for TDIU 

Generally, a TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16 (a).

In a March 2009 rating decision, entitlement to a TDIU was denied.  The Veteran was notified of his appellate rights.  He did not appeal or submit new and material evidence within one year, and the March 2009 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  The Veteran has not raised a motion of clear and unmistakable error (CUE) or otherwise challenged the finality of that decision.  

Thereafter, the Veteran filed a VA Form 21-8940, Application for Increased Compensation based on Unemployability, received by VA on August 2, 2010.  In an October 2011 rating decision, the RO granted a TDIU effective August 1, 2010, the date the Veteran was discharged from a psychiatric hospitalization.  The Veteran expressed his timely disagreement with this effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  He seeks an effective date of September 24, 1996, when he was awarded service connection and assigned a 70 percent rating for his psychiatric disability.

The Board has reviewed the record and cannot point to any communication dated after the final March 2009 rating decision and prior to the August 2, 2010 VA Form 21-8940 that could be interpreted as an informal claim for a TDIU.  While there are medical records dated during this time period, there is no indication in any of these records of an intent to apply for a TDIU.  The Board therefore finds that there was no pending claim dated after the March 2009 rating decision and prior to August 2, 2010.

Given this, the Board must determine whether it was factually ascertainable that the Veteran was unable to secure or follow substantially gainful employment due to service-connected disabilities within one year prior to the August 2, 2010 claim.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The record shows that the Veteran had a combined disability rating of 90 percent from December 31, 2003, with a service-connected psychiatric disability rated as 70 percent disabling from September 24, 1996.  See August 2016 Rating Decision Codesheet (most current rating decision).   Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were met within one year of the August 2, 2010 claim.  
A July 9, 2010 record from the Veteran's vocational rehabilitation file includes a determination that his conditions, including his service-connected psychiatric disability and plantar fasciitis, "preclude[d] him from being able to achieve a vocational goal."  The determination, however, also considered a non-service connected low back disorder as a condition precluding vocational goals.  

The Board has carefully considered this record as it is dated from within year of his claim, however, notes that the Veteran was already in receipt of a temporary total rating for his psychiatric disability from May 17, 2010, to July 31, 2010.  Thus, the matter of a TDIU during the period of a temporary total rating is moot.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  As the Veteran did not have other service-connected disabilities rated at 60 percent or more for this time period, the concerns of Bradley v. Peake, 22 Vet. App. 280 (2008) are not raised.  The Board cannot otherwise point to any evidence dated within one year of the August 2, 2010 claim indicating that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment.

As the date on which it was factually ascertainable that a TDIU was warranted as established by the RO (August 1, 2010) preceded the claim (August 2, 2010) by a year or less, the Board finds that the August 1, 2010 date assigned by the RO is proper. 38 C.F.R. § 3.400 (o)(2).  The preponderance of the evidence is against any earlier date, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b)

In reaching this decision he Board considered Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  However, as discussed above, the final March 2009 rating decision denying a TDIU precludes an award of an effective date prior that denial; any possible pending Rice claims were finally denied by the March 2009 rating decision.  There were no new claims for higher ratings from which a Rice claim could be inferred following the final, March 2009 rating decision and prior to the current August 1, 2010 effective date.  Thus, even considering Rice, an earlier effective date for the TDIU award is not warranted.

      Earlier Effective Date for DEA

For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807 , 21.3021.  There are other avenues through which basic eligibility may be granted.  However they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  

As determined above, an earlier effective date for the grant of entitlement to a TDIU is not warranted prior August 1, 2010.  Since eligibility for DEA benefits has been predicated on a finding of permanent and total disability here, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  The Board recognizes that the Veteran was in receipt of a 100 percent rating for his service-connected psychiatric disability from May 17, 2010 to July 31, 2010, however, this was a temporary rating, not a permanent, total service-connected disability rating.  Accordingly, an effective date earlier than August 1, 2010, for entitlement to DEA benefits is denied.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Higher Rating for Headaches

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, a staged rating is not warranted for the Veteran's headache disability prior to December 27, 2012.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim
	
In the October 2011 rating decision on appeal, service connection for headaches was granted.  The Veteran was assigned a noncompensable rating, effective June 30, 1999, pursuant to 38 C.F.R. § 4.124a, DC 8100.

In March 2013, the Board remanded the claim for further development.

In October 2013, the RO granted a 30 percent rating for the headaches, effective December 27, 2012.  As this was not full a grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2014, the Board adjudicated the matter of entitlement to a rating higher than 30 percent for headaches since December 27, 2012.  The matter of entitlement to a compensable rating prior to December 27, 2012 was remanded for further development.

Headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A noncompensable rating is assigned with evidence of less frequent attacks.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The term "prostrating" under DC 8100 is not defined.  In its Adjudication Procedures Manual, the Veterans Benefits Administration (VBA) defines "prostrating" for purposes of applying DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  VBA Manual M21-1, III.iv.4.G.7.b. "Completely prostrating" is defined as "extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities."  Id.  The Court has similarly noted in a non-precedential memorandum decision, in reference to DC 8100, that the term "prostration" has been defined by Dorland's Medical Dictionary as "extreme exhaustion or powerlessness."  Felder v. McDonald, 2016 WL 1295022  (April 1, 2016).  While these definitions are not binding on the Board, they offer persuasive guidance. 

On a Persian Gulf VA examination in May 1999, the Veteran reported having headaches since 1994.  He had three to four headaches per week, located in the forehead area.  The headache consisted of constant pressure and lasted three to four hours.  His headaches were relieved by lying down and taking Tylenol.  He had occasional nausea.

On a general medical VA examination in July 1999, the Veteran reported headaches that started around three years prior.  The headaches occurred in the frontal area of his head, and felt like tightness or throbbing.  He reported having two headaches per week, treated with Aspirin or Tylenol.  The headaches lasted four to five hours.  He had no other symptoms with the headaches.  He was diagnosed with tension headaches.

On a general medical VA examination in June 2000, the Veteran reported having frontal headaches that occurred from worrying a lot.  He reported feeling stressed easily.  A lot of stress and worry caused frontal headaches that were variable in frequency.  Sometimes he went for a few weeks without a headache, and other times he had two to three headaches per week, depending on the situation.  The Veteran was diagnosed with tension headaches.

In June 2004, the Veteran reported occasional frontal headaches that did not interfere with activates or require medication.

On a general medical VA examination in July 2008, the Veteran reported having headaches for many years.  They had increased in frequency and severity, and occurred two to three times per week.  The headaches were frontal to bi-temporal and consisted of pressure and throbbing.  There were no other associated symptoms.  The Veteran stated that noise annoyed him during headaches.  Medication and relaxation helped.  The headaches usually occurred near the end of the day and were increased by stress.  Occasionally, the headaches caused him to have to relax and go to bed.  They lasted a couple of hours to six hours.  The examiner noted the headaches might be associated with his underlying depression, unemployment, and financial situation.  The Veteran was diagnosed with tension headaches.

On VA neurological examination in September 2009, the Veteran reported a history of headaches since his time in the military.  He reported having headaches twice per day in the frontal area, consisting of pressure.  The headaches were not incapacitating.  They did not cause nausea, vomiting, photophobia, acoustic phobia, or emergency room management.  The examiner indicated the attacks were not prostrating by responding "N/A" to the section of the examination report pertaining to prostrating attacks.  He was diagnosed with muscle tension headaches with residuals.
In addition to the VA examination reports, the Veteran's electronic file contains a large volume of treatment records.  These records predominantly pertain to other medical conditions, however, significantly, the Veteran denied having headaches in many of these records when providing medical symptomatology.  Other than the June 2004 treatment record described above, the records do not contain information sufficient for rating the Veteran's headaches under the applicable diagnostic code.

The preponderance of the evidence is against the assignment of compensable rating for the Veteran's headaches prior to December 27, 2012.  There is no evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  To the contrary, in July 1999, the Veteran was found to have no symptoms related to his headaches other than pain.  In June 2004, the Veteran reported there was no interference with activities.  The September 2009 VA examiner found the Veteran did not have incapacitating headaches or prostrating attacks.   While the Veteran has reported lying down to relieve his symptoms, the Board finds this does not rise to the level of prostration, as the record does not indicate the headaches caused extreme exhaustion, powerlessness, or incapacitation with a substantial inability to engage in ordinary activities.  The Board can point to no other diagnostic code that would apply to the Veteran's headaches and afford him a compensable rating.

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's headaches prior to December 27, 2012, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a compensable rating for this time period.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or any staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a compensable rating, the doctrine is not for application.  


ORDER

An effective date earlier than June 30, 1999 for the award of service connection for headaches is denied.

An effective date earlier than August 1, 2010, for the award of a TDIU is denied.

An effective date earlier than August 1, 2010, for the award of DEA benefits is denied.

An initial compensable rating for headaches prior to December 27, 2012 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


